
	

114 HR 3400 IH: To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Kazakhstan, Tajikistan, and Uzbekistan.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3400
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Rohrabacher (for himself, Mr. King of Iowa, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the
			 products of Kazakhstan, Tajikistan, and Uzbekistan.
	
	
		1.Termination of application of title IV of the Trade Act of 1974 to the products of Kazakhstan
 (a)Presidential determinations and extension of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
 (1)determine that the denial of nondiscriminatory treatment should no longer apply to the products of Kazakhstan; and
 (2)after making a determination under paragraph (1) with respect to Kazakhstan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Kazakhstan.
 (b)Termination of applicability of title IVOn and after the date on which the President extends nondiscriminatory treatment to the products of Kazakhstan pursuant to subsection (a), title IV of the Trade Act of 1974 shall cease to apply to Kazakhstan.
			2.Termination of application of title IV of the Trade Act of 1974 to the products of Tajikistan
 (a)Presidential determinations and extension of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
 (1)determine that the denial of nondiscriminatory treatment should no longer apply to the products of Tajikistan; and
 (2)after making a determination under paragraph (1) with respect to Tajikistan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Tajikistan.
 (b)Termination of applicability of title IVOn and after the date on which the President extends nondiscriminatory treatment to the products of Tajikistan pursuant to subsection (a), title IV of the Trade Act of 1974 shall cease to apply to Tajikistan.
			3.Termination of application of title IV of the Trade Act of 1974 to the products of Uzbekistan
 (a)Presidential determinations and extension of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
 (1)determine that the denial of nondiscriminatory treatment should no longer apply to the products of Uzbekistan; and
 (2)after making a determination under paragraph (1) with respect to Uzbekistan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Uzbekistan.
 (b)Termination of applicability of title IVOn and after the date on which the President extends nondiscriminatory treatment to the products of Uzbekistan pursuant to subsection (a), title IV of the Trade Act of 1974 shall cease to apply to Uzbekistan.
			
